DETAILED ACTION
This Office action is in response to the RCE filed 16 September 2022. Claims 31-46 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 31 and 36, it is not clear what is meant by “a primary RLC entity between the first RLC entity and the second RLC entity”. The disclosure does teach that an RLC entity may be identified by the LCID of its respective associated logical channel.
Applicant appears to be arguing that the RLC entity that handles duplicate transmissions may be the primary RLC entity, but the disclosure does not appear to support this interpretation.
Paragraph 160 of the specification recites:
Hereinafter, one signaling radio bearer will be described as supporting duplicate transmission through two RLC entities. When a primary RLC entity associated with one signaling radio bearer is referred to as a first RLC entity, and an RLC entity added for duplicate transmission is referred to as a second RLC entity, a MAC entity may be able to identify the first logical channel and the second logical channel using information included in an RLC PDU. Hereinafter, an RLC entity for duplicate transmission is referred to as the second RLC entity. This term is just for convenience of description and ease of understanding, and therefore other terms are included in the scope of the present disclosure. For example, any term may be available, such as a second RLC entity different from the first RLC entity configured for one signaling radio bearer, or the like.

It appears that the RLC entity for duplicate transmission is referred to as the second RLC entity in order to be distinguished from the first, or primary, RLC entity which handles the transmissions that are duplicated by the second RLC entity. Paragraph 189 recites: “When the RLC identification information have an integer value, the smallest value (for example, 0) may be a primary RLC entity (first RLC entity).” This also indicates that “primary RLC entity” refers to the RLC entity which does not handle the duplicated transmissions.
When interpreted in light of the specification, it appears that the amended matter may be interpreted as requiring that the first, or primary, RLC entity be identified by the first LCID. The wording does not clearly require this, however, and is thus subject to a rejection under 35 USC 112(b). If interpreted in light of applicant’s arguments that the second RLC entity (which the claim requires to handle duplicate transmissions) be the primary RLC entity, the claim would be subject to a new matter rejection.
Remaining claims are rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-42, as understood in light of the rejection under 35 USC 112(b)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2018/0132220) in view of Lin et al. (US 2020/0015120), Peng (US 2015/0103793), and Yun et al. (US 2015/0124646).
For Claims 31 and 36, Jang teaches a method for transmitting a data unit by a transmitting device, and a device comprising a controller and a transmitter (see paragraphs 17, 18, 23), the method comprising: 
configuring a packet data convergence protocol entity (PDCP) entity associated with a radio bearer (RB) (see paragraphs 9, 15, 18, 69); 
configuring a first radio link control (RLC) entity and a second RLC entity (see paragraphs 9, 15, 18, 69), 
wherein the first RLC entity and the second RLC entity are associated with the RB (see paragraph 69); 
configuring a single medium access control (MAC) entity associated with the first RLC entity and the second RLC entity for the RB (see paragraphs 69-70, Figure 1CB: single MAC for plural RLC entities); 
transmitting, by the transmitting device, the data unit through the PDCP entity, the first RLC entity, and the single MAC entity (see paragraphs 9, 69-70); and transmitting, by the transmitting device, a duplicate of the data unit through the PDCP entity, the second RLC entity, and the single MAC entity (see paragraphs 9, 69-70), 
wherein the first RLC entity is associated with the single MAC entity to transmit the data unit, wherein the second RLC entity is associated with the single MAC entity to transmit the duplicate of the data unit (see paragraphs 69-70, Figure 1CB).
Though Jang does teach respectively different frequencies associated with respectively different RLC units, such that the data unit and the duplicate of the data unit are transmitted through different carriers, respectively (see Figure 1CB, paragraphs 69-72), Jang as applied above is not explicit as to, but Lin teaches the data unit comprising a radio resource control (RRC) message (see paragraphs 11, 25, 54, 74), and 
a first logical channel mapped to the first RLC entity being associated with the single MAC entity to transmit the data unit (see abstract, Figure 3, paragraph 75), a second logical channel mapped to the second RLC entity being associated with the single MAC entity to transmit the duplicate of the data unit (see abstract, Figure 3, paragraph 75), 
wherein each of the first logical channel and the second logical channel is mapped to an exclusive carrier such that the data unit and the duplicate of the data unit are transmitted through different carriers, respectively (see abstract, Figure 3, paragraph 75).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to associate respective logical channels with the RLC entities and carriers as in Lin when implementing the method of Jang. One of ordinary skill would have been able to do so with the reasonably predictable result of improving reliability through frequency diversity in a known manner.
The references as applied above are not explicit as to, but Peng teaches the PDCP entity being associated with a signaling radio bearer (SRB) (see paragraphs 95-99: relationship of SRBs to PDCP entities, logical channels; paragraphs 79-80, 91: SRBs associated with respective base stations, SRB associated with DRB); and
wherein the first logical channel is associated with a first logical channel identity (LCID) , and the second logical channel is associated with a second LCID (see paragraphs 96-99: each logical channel has a respective LCID, LCIDs associated with SRB messaging via PDCP).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use SRBs and logical channel identifiers as in as in Peng when implementing the method of Jang and Lin. One of ordinary skill would have been able to do so with the reasonably predictable result of handling signaling traffic in a known manner.
Lin teaches that logical channels are associated with RLC entities (see paragraphs 75-76) and Peng teaches that logical channels have LCIDs (see paragraphs 95-96). Accordingly it is at least inherent to the combination of Jang, Lin, and Peng that an RLC entity is identified using a respective LCID. Moreover, Yun teaches that it is known to identify an RLC entity by its respective associated LCID, and therefore that a primary RLC entity between the first RLC entity and the second RLC entity is identified by using one of the first LCID and the second LCID (see paragraphs 13, 58, 66).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use LCIDs to identify respective RLC entities as in Yun when implementing the method of Jang, Lin, and Peng. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known identifier in a known manner.
For Claims 32 and 37, Jang further teaches the method, further comprising: performing duplication of the data unit at the PDCP entity, wherein the data unit is a PDCP data unit (see paragraph 69).  
For Claims 33 and 38, Jang further teaches the method, wherein the transmissions of the data unit and the duplicate of the data unit are performed based on a carrier aggregation (CA) duplication (see paragraph 127: in another embodiment Jang indicates that it is possible to use carrier aggregation duplication).  
For Claims 34 and 39, Jang further teaches the method, wherein the CA duplication is configured by a single base station (see paragraph 127, 69-70: there is carrier aggregation and a single base station).  
For Claims 35 and 40, while Jang does teach that the system is configured via RRC, Jang as applied above Is not explicit as to, but Lin teaches the method, wherein a value of the second LCID is received through a RRC signaling (see paragraphs 11, 25, 54: RRC signaling; paragraphs 15, 50, 52, 61: logical channel identity information, RRC signaling).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the RLC entities of Jang with the associated logical channels as in Lin. One of ordinary skill in the art would have been able to do so with the reasonably predictable result of handling inter-layer communications in a known manner.
For Claims 41 and 42, Jang and Lin as applied above are not explicit as to, but Peng teaches the method, wherein an integer value among 3 to 20 is used for the second LCID (see paragraphs 96-97: integers 0, 1, and 2 are reserved for particular SRBs, a different integer, 11, for example, is used for the LCID associated with the other SRB).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use SRBs and logical channel identifiers as in as in Peng when implementing the method of Jang and Lin. One of ordinary skill would have been able to do so with the reasonably predictable result of handling signaling traffic in a known manner.

Claim(s) 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2018/0132220), Lin et al. (US 2020/0015120), Peng (US 2015/0103792), and Yun et al. (US 2015/0124646) as applied to claims 31, 35, 36, and 40 above, and further in view of Bertrand et al. (US 2010/0272006).
For Claims 43 and 44, the references as applied above are not explicit as to, but Bertrand teaches the method wherein the second LCID value is used for both the SRB and a data radio bearer (DRB) (see paragraphs 35, 39: LCID addresses DRBs and SRBs multiplexed into same transmission block).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use LCIDs as in Bertrand when implementing the method of Jang, Lin, and Peng. The motivation would have been to conserve overhead.

Claim(s) 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2018/0132220), Lin et al. (US 2020/0015120), Peng (US 2015/0103792), and Yun et al. (US 2015/0124646) as applied to claims 31 and 36 above, and further in view of Folke et al. (US 2020/0007274).
For Claims 45 and 46, the references as applied above are not explicit as to, but Folke teaches the method, wherein each of the first LCID and the second LCID is represented by 6 bits (see paragraphs 78, 106, 126, 133).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to extend LCID values as in Folke when implementing the method of Jang, Lin, and Peng. The motivation would be to provide for more LCID values than are available to a 5 bit representation (see paragraph 155 of Folke: running out of 5 bit LCID values).

Response to Arguments
The amendment filed 16 September 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
As explained above in the rejection under 35 USC 112(b), the claimed matter “a primary RLC entity between the first RLC entity and the second RLC entity is identified by using one of the first LCID and the second LCID” is not clear and would amount to new matter if interpreted in light of applicant’s arguments. Moreover, the art of record teaches RLC entities associated with logical channels and logical channels associated with LCIDs, so identifying an RLC entity by its respective LCID is obvious over the art of record and in light of the newly introduced reference Yun.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2018/0205808) teaches identifying an RLC entity based on its respective LCID.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        10/25/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466